Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, drawn to a means for detecting an analyte comprising
magnetic macroscopic granulate particles.

Group II, claim(s) 5, 8, drawn to a test kit for detecting an analyte.

Group III, claim(s) 6, drawn to a device for detecting an analyte comprising:
at least a pipette tip.

Group IV, claim(s) 7, drawn to a test kit for detecting an analyte comprising a means for visualization of the detection process.

Group V, claim(s) 9, drawn to an automatic device for detecting an analyte.

Group VI, claim(s) 10, drawn to a method of detecting an analyte.

Group VII, claim(s) 11, drawn to a method for online monitoring in a flow system.



REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

I-VII lack unity of invention because even though the inventions of these groups require the technical feature of: methods and devices for detecting an analyte comprising magnetic macroscopic granulate particles comprising a surface coating to which the analyte to be detected specifically binds, this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Yoshihiko et al. (EP O 805 353 A2).  

In particular, Yoshihiko et al. discloses immunoreactive particles containing magnetic material. The particles have a diameter of 0.1-20 mm. Specifically, magnetic particles having a diameter of 1.5 mm are disclosed in the examples. Specific binding reagents such as, for example, antigens or antibodies are immobilized on the particles. Furthermore, further reagents used for carrying out an ELISA can be applied to the particles. There is disclosure of an assay for the detection of TSH in a sample, in which said particles, which have an anti-TSH antibody on their surface, are introduced into a polypropylene tube containing assay buffer. After incubation and wash steps, the analyte is detected via an enzymatic reaction (see the entire document; specifically page 3, lines 52-58; page 4, lines 17-28; page 5, lines 20-28; example 1).
Yoshihiko thus discloses means for detections, methods of detection, and assay kits comprising the above discussed components. 

Therefore, in light of the disclosures of Yoshihiko et al., the technical feature linking the inventions of Groups I-VII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Pertinent Prior Art

US 4177253 discloses magnetic particles which contain a core coated with a magnetic material. The particles are modified with specific binding substances, for example with antibodies. As a result, the particles can be used in immunoassays.


EP 1440733 discloses magnetic particles having a structure comprising a magnetic core and a shell. The particle sizes shown in example 1 are between 2 and 10 mm. Reactive substances such as, for example, antibodies or antigens can be bound to the particles (abstract; paragraphs [0005], [0009], [0012]-[0014]; example 1).

US 8 053 247 discloses the use of pipette tips as vessel for particulate solid phases in the analysis of a sample. The particles can be up to 3 mm in size. One  example is the use of a biospecific adsorbent for the detection of analytes. Apparatuses and methods in which said pipette tips are used are likewise disclosed.


Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631